Black, J.
(after stating the facts). The instrument in question presents no interpretive difficulty and its mutually intended purpose is made clear by words simply employed. It is a lease of land for a specified term of years and cannot be termed a conveyance of title whether the contemplated educational use of the demised parcel be continued or discontinued during such term. Unlike Delhi, it is not “a lease in perpetuity at the will of the lessee.” Further, and as to Hatpin, we note that an actual conveyance of title was involved.
The chancellor correctly held:
“The court is of the opinion that the instrument here under consideration must be construed as a lease for the term of 75 years, by the lapse of which *326time the right of plaintiff to possession will terminate. It was the intention of the parties thereto, to so provide, and the instrument is effective to carry out such intention.”
Having determined that the lessors intended to and did demise an estate in possession only, we need not consider the interesting question — outlined above by the chancellor — the school district would have us settle.
Affirmed. No costs.
Dethmers, C. J., and Carr, Kelly, Smith, Edwards, Voelkbr, and Kavanagh, JJ., concurred.